   Last          First
 1 Baisden       Gregory
 2   Bevins      Jerry T.
 3   Blackburn   Johnny W.
 4   Brown       Jonathan C.
 5   Browning    Ricky H.       Exhibit B - $135.13 apiece
 6   Browning    Steve J.
 7   Burdette    Peter M.
 8   Clary       Thomas B.
 9   Cline       David W.
10   Cline       Robert G.
11   Cloud       Charles F.
12   Coughlin    David E.
13   Davis       Eric T.
14   Doty        Larry E.
15   Fortner     Aaron W.
16   Gentry      Adam H.
17   Goin, Sr.   Jerry W.
18   Graham      William J.
19   Hamrick     Joshua K.
20   Hatfield    Danny F.
21   Hatfield    Jamie Ray
22   Hatfield    Ronald F.
23   Hatfield    Wendell L.
24   Hawks       Jason T.
25   Haynes      Johnathan L.
26   Jackson     Corey A.
27   Jenkins     Douglas A.
28   Jewell      James R.
29   Kennedy     Wayne S.
30   Kirk        Floyd M.
31   Kirk        George E.
32   Lambert     Billy R.
33   Lambert     Gregory D.
34   Lambert     Jeremiah N.
35   Layne       Brandon L.
36   Lester      Mark D.
37   Lester      Tory M.
38   Lusk        David H.
39   Maynard     Blaine T.
40   Maynard     Jeremy E.
41   McCoy          Bruce L.
42   Mitchell       Jeffrey A.
43   Moore          Joey L.
44   Mounts         Dwayne S.
45   Mullins        Michael S.
46   Ooten III      Nicholas
47   Osborne        Christopher L.
48   Pacific        Adery K.
49   Perkins        Anthony W.
50   Pinson         Joseph B.
51   Puckett        Bruce W.
52   Puckett        Wesley D.
53   Russell        Douglas L.
54   Sammons        Brandon S.
55   Sammons, Jr.   Virgil L.
56   Sanders        Joseph R.
57   Sloan          Gary L.
58   Sloan          Jeremy S.
59   Taylor         Eddie D.
60   Taylor         Jackie R.
61   Taylor         Jimmy R.
62   Tiller         Aaron L.
63   Tiller         Bryan R.
64   Tiller         James Randall
65   Toler          Brian K.
66   Toler          Joshua D.
67   Toler          Randy J.
68   Toler          Ronald M.
69   Wallace        Perry D.
70   Walls          Danny H.
71   White          Matthew L.
72   Williams       Brandon A.
73   Williamson     John R.
74   Wolford        Jeffrey G.
